711 N.W.2d 340 (2006)
474 Mich. 1086
Yvonne TROST, Next Friend of Megan ARP, Minor, Plaintiff-Appellant,
v.
Fred MILZ, Defendant-Appellee, and
Michael Schuster and Garden City Public Schools, Defendant.
Docket No. 129861, COA No. 261715.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the September 29, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.